DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frenne et al. (US 11184913).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipted by Frenne et al. (US 11184913).
Regarding claims 1 5, 9, 10, Frenne teaches a receiver that receives higher layer signaling that indicates a periodic time period in which uplink transmission is not performed, wherein not performing the uplink transmission occurs periodically in the periodic time period (FIG. 16 illustrates providing an OFDM PDSCH start symbol via RRC messaging, The second RRC configured value, if used, determines the start position of PDSCH (when scheduled using C-RNTI) and may also indicate the start value for the ePDCCH); and a processor that monitors, downlink control information for scheduling system information, in the periodic time period (Col. 11, line 65, if the ePDCCH comprises a scheduling of a broadcast message, it will use the first RRC configured value as the start value for the PDSCH comprising the broadcast message).
Regarding claim 2, Frenne teaches the time period comprises a plurality of consecutive symbols (Fig. 10, 16).
Regarding claim 3, Frenne teaches the time period is not configured for uplink transmission in accordance with the downlink control information indicating a UL/DL configuration (Fig. 16, ePDCCH, PDSCH).
Regarding claim 6, Luo teaches the time period is not configured for uplink transmission in accordance with the downlink control information indicating a UL/DL configuration (Fig. 16, ePDCCH).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 11184913), and in view of Kim et al. (US 10715373).
Regarding claims 4, 7, and 8, Frenne does not expressly teach wherein the processor determines a resource block that is not available for dynamic scheduling based on the downlink control information. Kim discloses FIG. 14, in case of operating a 5G communication system in one TDD carrier, the subframe type is divided into a fixed subframe, an RRC subframe, and a dynamic subframe, and the base station and the terminal may transmit and receive data in a manner that they perform synchronization signal and system information transmission and random access in the fixed subframe, perform additional system information transmission and additional random access in the RRC subframe, and dynamically change the subframes to match the uplink/downlink data in the dynamic subframes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kim in order to have efficient transmission and reception by a terminal in case where a plurality of subcarrier spacings are supported in one system in order to efficiently provide various services required in a next-generation mobile communication system (TECHNICAL FIELD, KIM).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 11184913), and in view of Papasakellariou (US 9210670).
Regarding claim 11, Frenne does not teach the downlink control information for scheduling the system information has a CRC scrambled by a specific RNTI. Papasakellariou teaches, see col 13 line 54, a DCI format scheduling the PUSCH transmission. Papasakellariou further teaches see col. 23 line 43, a transmission of DCI format 3/3A, with CRC scrambled with a TPC-RNTI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Papasakellariou in order to meet the high growth in mobile data traffic, improvements in radio interface efficiency (BACKGROUND, Papasakellariou).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467